Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Ronnie              Appeal from the 336th District Court of
Maples and Loretta Maples                            Fannin County, Texas (Tr. Ct. No. FA-20-
                                                     45002). Memorandum Opinion delivered
No. 06-21-00017-CV                                   by Chief Justice Morriss, Justice Burgess
                                                     and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Ronnie Maples, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED MAY 12, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk